UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4356



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CEDRIC LAMAR BROWN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:05-cr-01300-RBH)


Submitted:   December 12, 2007         Decided:     December 28, 2007


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas G. Nessler, Jr., Surfside Beach, South Carolina, for
Appellant.   Alfred William Walker Bethea, Jr., Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cedric Lamar Brown pled guilty pursuant to a written plea

agreement to one count of conspiracy to possess with intent to

distribute and to distribute fifty grams or more of cocaine base,

in violation of 21 U.S.C. § 846 (2000).           The court sentenced Brown

to 240 months in prison, and Brown timely appealed.                    Brown’s

attorney filed a brief in accordance with Anders v. California, 386

U.S. 739 (1967), certifying that there are no meritorious grounds

for appeal, but questioning whether the district court complied

with Fed. R. Crim. P. 11 in the plea hearing, whether Brown should

have been permitted to withdraw his guilty plea, and whether the

sentence was unreasonable.         The Government did not file a reply

brief.     Brown filed a pro se supplemental brief challenging the

factual basis for his plea and the 100:1 sentencing disparity

between crack cocaine and cocaine powder.              Finding no reversible

error, we affirm.

            Brown suggests that the district court erred by not fully

complying with Fed. R. Crim P. 11 at the guilty plea hearing.

Contrary    to    this   assertion,     the    district   court   meticulously

followed    Rule   11    to   ensure   that    Brown   fully   understood   the

significance of his guilty plea and that the plea was knowing and

voluntary.       Brown stated that he was of sound mind and was not

under the influence of drugs or alcohol, and the court found him

competent to enter a plea. Brown had discussed the charges and


                                       - 2 -
consulted with his attorney and was satisfied with the services

rendered.    Counsel summarized the terms of the plea agreement for

the court, and Brown agreed that those were its terms.       Brown

affirmed that the plea agreement represented the entire agreement

between the parties; that no one had made promises to him other

than what was written therein; that no one forced him to plead

guilty; that no one had promised him a particular sentence; that

his sentence would be determined after the presentence report was

completed; that the guidelines were advisory; and that the judge

could sentence him to a punishment more or less severe than the

guidelines range.     The court explained relevant conduct, and

informed Brown that he could be held responsible for acts of co-

conspirators and that such conduct could be used to enhance his

sentence.    Brown agreed that if his sentence was more severe than

he expected, he was still bound by his plea and would not be

permitted to withdraw it.      Brown also agreed that by pleading

guilty, he was indeed guilty of the charges, he admitted the facts

surrounding the charges, he waived any defenses and any defects in

the proceedings, and he was giving up his right to a jury trial.

The court explained the maximum penalties for each count Brown

faced. The court found Brown’s plea was knowing and voluntary, and

accepted the plea of guilty.     The district court fully complied

with its Rule 11 obligations, and we conclude this claim is

meritless.


                                - 3 -
             Brown contends that the district court erred when it

denied his pro se motion to withdraw his guilty plea.          After a plea

has been entered, a defendant may withdraw the plea only if he can

show a “fair and just reason” for withdrawal.            Fed. R. Crim. P.

11(d)(2)(B).     This court reviews the district court’s refusal to

allow    a   defendant   to   withdraw   a   guilty   plea   for   abuse    of

discretion.     United States v. Bowman, 348 F.3d 408, 413-14 (4th

Cir. 2003); United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir.

2000).

             When Brown filed his pro se motion, the court appointed

new counsel to assist him and held a hearing on whether Brown’s

first counsel had failed to explain the waiver of appellate rights.

The court struck the appellate waiver from the record and permitted

him to file an appeal, finding no other basis on which to find that

the plea agreement was not voluntarily and freely entered.                 The

only other matter raised in the motion was that his plea agreement

spelled his name incorrectly.      The misspelling of Brown’s name did

not amount to a “fair and just reason” to withdraw his plea.               The

district court did not abuse its discretion when it denied Brown’s

motion to withdraw his guilty plea.

             Brown next suggests that the district court imposed an

unreasonable sentence of 240 months in prison.                After United

States v. Booker, 543 U.S. 220 (2005), a district court is no

longer bound by the range prescribed by the sentencing guidelines.


                                   - 4 -
However, in imposing a sentence post-Booker, courts still must

calculate      the   applicable   guidelines     range    after   making   the

appropriate findings of fact and consider the range in conjunction

with other relevant factors under the guidelines and 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2007).         United States v. Moreland, 437

F.3d 424, 432 (4th Cir.), cert. denied, 126 S. Ct. 2054 (2006).

This court will affirm a post-Booker sentence if it “is within the

statutorily prescribed range and is reasonable.”                  Id. at 433

(internal quotation marks and citation omitted).                “[A] sentence

within   the    proper   advisory   Guidelines    range    is   presumptively

reasonable.” United States v. Johnson, 445 F.3d 339, 341 (4th Cir.

2006).   “The district court need not discuss each factor set forth

in § 3553(a) ‘in checklist fashion;’ ‘it is enough to calculate the

range accurately and explain why (if the sentence lies outside it)

this defendant deserves more or less.’”          Moreland, 437 F.3d at 432

(quoting United States v. Dean, 414 F.3d 725, 729 (7th Cir. 2005)).

            Here, the district court sentenced Brown post-Booker and

appropriately treated the guidelines as advisory.                  The court

considered and examined the sentencing guidelines and the § 3553(a)

factors, as instructed by Booker.           Brown admitted in his validly

entered guilty plea that he was involved in the distribution of

more than fifty grams of crack cocaine.         With a total offense level

of 34 and a criminal history score of III, the applicable advisory

guidelines range was 188 to 236 months in prison.            However, due to


                                    - 5 -
the 21 U.S.C. § 851 (2000) enhancement for a prior drug felony, the

statutory penalty range was enhanced to a minimum term of twenty

years and a maximum term of life imprisonment.           Brown agreed he

had the requisite prior conviction to enhance his sentence pursuant

to § 851. Brown’s 240-month sentence is exactly the statutorily

mandated minimum, and is well below the life statutory maximum

sentence   pursuant   to   21   U.S.C.   §   851.   Moreover,    the   court

explained that it had taken the sentencing guidelines and § 3553(a)

factors into account, and the sentence imposed was based on the

mandatory minimum sentence required by statute and was appropriate

considering both the presentence report and the court’s findings of

fact.   Neither Brown nor the record suggests any information to

rebut the presumption that his sentence was reasonable.

           In his supplemental brief, Brown argues that the district

court failed to comply with Fed. R. Civ. P. 11 by not ensuring that

there was an adequate basis for his guilty plea.                Contrary to

Brown’s assertion, the district court heard adequate evidence that

Brown had conspired with others to intentionally possess and sell

crack cocaine.    Brown agreed that he was supplied with powder

cocaine by an F.B.I. informant, that he cooked half of the drugs

into crack cocaine, and subsequently sold it as crack cocaine.

Brown agreed with the factual basis summary provided at his Rule 11

hearing, admitted the facts surrounding the charge, and agreed that

he was indeed guilty of the charge.           Brown also agreed that he


                                   - 6 -
waived any defenses and any defects in the proceedings. Again, the

district court adequately complied with Rule 11, and Brown’s guilty

plea was both knowing and voluntary.          We conclude this claim lacks

merit.

               Finally, Brown takes issue with the 100:1 crack cocaine

versus powder cocaine sentencing disparity.           He acknowledges that

this differential is constitutional, see, e.g., United States v.

Ford, 88 F.3d 1350, 1365 (4th Cir. 1996); United States v. Fisher,

58 F.3d 96, 99-100 (4th Cir. 1995); United States v. D’Anjou, 16

F.3d 604, 612 (4th Cir. 1994), but merely expresses his objection

to the disparity.         We note that the Sentencing Commission has

recently amended the Guidelines to reduce this disparity.                  USSG

Amend. 706 (effective Nov. 1, 2007).          However, there is no dispute

that       Brown’s   sentence   was   properly   calculated   based   on    the

guidelines in effect at the time of his March 2007 sentencing.              See

USSG § 1B1.11.*

               In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.               We therefore

affirm Brown’s conviction and sentence.           This court requires that


       *
      While Brown may apply to the district court for a reduction
in sentence pursuant to 18 U.S.C. § 3582(c) (2000) in the event the
Sentencing Commission makes Amendment 706 retroactive, we note
without deciding the issue that it is unlikely that even
retroactive application of the amendment could benefit Brown as his
sentence appears to constrained by the 20-year mandatory minimum
term of imprisonment required to be imposed upon defendants like
Brown who are subject to the enhanced penalty provisions of 21
U.S.C. § 841(b) (2000).

                                      - 7 -
counsel inform Brown, in writing, of the right to petition the

Supreme Court of the United States for further review.   If Brown

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on Brown.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                              - 8 -